Citation Nr: 1125984	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  05-36 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral myopia and left eye retinal detachment.

2.  Entitlement to service connection for depression, to include as secondary to bilateral myopia and left eye retinal detachment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Paul, Minnesota.

A prior July 2008 Board decision denied the Veteran's claims, which decision the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  A November 2010 Court decision reversed the Board's conclusion that there was clear and unmistakable evidence demonstrating that the Veteran's myopia was not aggravated by service.  Consequently, the Court vacated the Board's decision and remanded the issue on appeal to the Board for further review and action in accordance with the findings of the Court.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from September 1969 to February 1970.  He essentially claims that he incurred bilateral myopia and left eye retinal detachment or blindness(claimed as a left eye injury) as a result of service.  He also claims that he has depression as a result of service, including as secondary to bilateral myopia and left eye retinal detachment.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claims.

A.  Bilateral Myopia and Left eye retinal detachment 

As an initial matter, the Veteran originally filed a claim for service connection for a "left eye injury," but in light of the evidence of record and certain correspondence from the Veteran, the Board has again recharacterized the issue on appeal more broadly to include service connection for bilateral myopia and left eye retinal detachment.

The Veteran asserts that he incurred his claimed eye conditions in service, including as a result of being struck in the left eye with a pugil stick by a drill instructor or sergeant in service.  

A January 1970 enlistment examination report reflects that the Veteran's distance vision in his right eye was 20/100 uncorrected and 20/20 corrected, and in his left eye was 20/400 uncorrected and 20/200 corrected.  December 1969 records reflect that the Veteran complained of trouble seeing, and he was referred for further evaluation.  January 1970 medical board records likewise reflect diagnosed bilateral myopia and left eye amblyopia, a determination that the Veteran was unfit for duty due to his eye conditions, and that his conditions existed prior to service (with an onset in childhood) and were not aggravated by service.  See also Eye Clinic, January 1970.  A January 1970 separation examination report reflects distance vision in his right eye was 20/400 uncorrected and 20/20 corrected, and in his left eye was 20/1600 uncorrected and 20/400 corrected, and diagnoses of myopia and left eye amblyopia were recorded.  The Veteran was administratively separated in February 1970 (under AR 635-200).  March 1974 VA treatment records reflect that the Veteran's corrected distance vision in his right eye was 20/20 and in his left eye was 20/200.  January 1986 private treatment record reflects that the Veteran's right eye distance vision was 20/400 uncorrected and 20/20 corrected, and in his left eye was 20/400 uncorrected and 20/400 corrected, a diagnosis of amblyopia was recorded, and that the Veteran "intermittently blamed" himself that he "never wore the [eye] patch."  More recent private treatment records from the St. Paul Eye Clinic reflect a post-service history of trauma to the Veteran's left eye in July 1995, a history of retinal detachment in 1995, and left eye blindness.  See, e.g., Private Treatment Record, July 2003.  Recent private treatment records also reflect currently diagnosed myopia.  See, e.g., Private Treatment Record, August 2005.  

As noted above, a November 2010 Court decision reversed and remanded a prior July 2008 Board decision.  The Court noted that the Veteran had conceded that his bilateral myopia condition preexisted service, but argued that it was aggravated by service, and the Court noted that the Veteran's visual acuity per his separation examination report indicated that his myopia worsened in service, i.e., that the presumption of aggravation applied.  The Court found that the Board's reliance on the January 1970 medical board records as clear and unmistakable evidence that the Veteran's bilateral myopia preexisted service and was not aggravated by service was clearly erroneous (albeit the Court found the Veteran to have conceded that his myopia preexisted service).

In light of the Veteran's documented history of bilateral myopia and left eye amblyopia in service, his reported history of being struck in the left eye in service, and his post-service history of bilateral myopia and left eye retinal detachment, and in light of the Court's decision in this matter, the Board finds that a remand is necessary so that the Veteran may be afforded a VA examination before a decision may be made on the Veteran's claim.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).  In reaching this conclusion, the Board considered whether the Court's reversal of the Board's finding of fact in any way precluded undertaking further development in this appeal.  However, while the Court found the Board's finding of fact clearly erroneous based on the evidence of record, the decision is absent any indication as to whether or not further evidentiary development is permissible.  The Board finds this omission telling in that no VA examination or opinion has been obtained in this case.  As discussed, pursuant to the criteria of McLendon, and in light of the rationale expressed by the Court, the Board concludes that VA examination is warranted.

B.  Depression

The Veteran also claims that he incurred depression as a result of his above claimed eye conditions (and that he has had depression since his discharge from service).

The Board finds that the depression claim is inextricably intertwined with the Veteran's eye claim (and hence it is returned to the Board for further appellate review based on the Court's reversal and remand of the eye claims).  Therefore, the Board must defer consideration on the depression claim until such time as the evidentiary development requested herein for the eye claim is complete.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

On remand, any additional development that is deemed appropriate, including a VA examination, on the issue of entitlement to secondary service connection for depression should also be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed bilateral myopia and left eye retinal detachment.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should identify any current bilateral myopia and left eye retinal detachment or other left eye disability.  The examiner should then provide an opinion as to the likelihood that the Veteran's bilateral myopia was aggravated during military service beyond its natural progression.  As to the Veteran's history of left eye retinal detachment or any other eye disability identified on examination, the examiner should offer an opinion as to whether such disability was caused by or aggravated by his active duty service.  The examiner should provide a complete rationale for any opinions provided.

2.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


